

113 S1586 IS: Enhanced Dental Care for Veterans Act of 2013
U.S. Senate
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1586IN THE SENATE OF THE UNITED STATESOctober 28, 2013Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve dental
		  health care for veterans, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Enhanced Dental Care for Veterans Act of 2013.2.Restorative
			 dental services for veteransSection 1710(c) of title 38, United States
			 Code, is amended—(1)in the second
			 sentence—(A)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively; and(B)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;(2)by inserting
			 (1) after (c);(3)by striking
			 The Secretary and inserting the following:(2)The
				Secretary;
				and(4)by adding at the
			 end the following new paragraph:(3)In addition to the dental services,
				treatment, and appliances authorized to be furnished by paragraph (2), the
				Secretary may furnish dental services and treatment, and dental appliances,
				needed to restore functioning in a veteran that is lost as a result of any
				services or treatment furnished under this
				subsection..3.Pilot program on expansion of furnishing of dental care to all enrolled veterans(a)Pilot program requiredCommencing not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall carry out a pilot program to assess the feasibility and advisability of furnishing dental care to veterans enrolled in the system of patient enrollment under section 1705 of title 38, United States Code, who are not eligible for dental services and treatment, and related dental appliances, under current authorities.(b)Duration of pilot programThe pilot program shall be carried out during the three-year period beginning on the date of the commencement of the pilot program.(c)Locations(1)In generalThe Secretary shall carry out the pilot program at  not fewer than 16 locations as follows:(A)Four Department of Veterans Affairs medical centers with an established dental clinic.(B)Four Department medical centers with a current contract for the furnishing of dental care.(C)Four Community-Based Outpatient Clinics (CBOCs) with space available for the furnishing of services and treatment under the pilot program.(D)Four facilities selected from among Federally Qualified Health Centers (FQHCs) and Indian Health Service facilities with established dental clinics, of which—(i)at least one facility shall be such an Indian Health Service facility; and(ii)any Indian Health Service facility so selected shall be selected in consultation with the Secretary of Health and Human Services.(2)ConsiderationsIn selecting locations for the pilot program, the Secretary shall consider the feasibility and advisability of selecting locations in each of the following:(A)Rural areas.(B)Areas that are not in close proximity to an active duty military installation.(C)Areas representing different geographic locations, such as census tracts established by the Bureau of Census.(d)Scope of
			 servicesThe dental services and treatment furnished to veterans under
			 the pilot program shall be consistent with the dental services and treatment
			 furnished by the Secretary to veterans with service-connected disabilities rated
			 100 percent disabling under the laws administered by the Secretary.(e)Voluntary
			 participationThe participation of a veteran in the pilot
			 program shall be at the election of the veteran.(f)Limitation on amount of services(1)In generalExcept as provided in paragraph (3), the total amount the Secretary may expend furnishing dental services and treatment to any veteran participating in the pilot program during any one-year period may not exceed such amount as the Secretary determines appropriate. The amount so determined may not be less than $1,000.(2)ConsultationThe Secretary shall make the determination under paragraph (1)—(A)in consultation with the Director of the Indian Health Service; and(B)in consultation with the Director of the Centers for Medicare and Medicaid Services if one or more Federally Qualified Health Centers is selected as a location for the pilot program under subsection (c)(1)(D).(3)Services in excess of limitation amountThe total amount expended by the Secretary in furnishing dental services and treatment to a particular veteran participating in the pilot program during a one-year period may exceed the amount determined under paragraph (1) if the Secretary determines, before furnishing such services and treatment, based on an examination of the veteran by a dentist participating in the pilot program that the furnishing of such services and treatment is necessary. Any determination under this paragraph shall be made on a case-by-case basis.(g)CopaymentsThe Secretary may collect copayments for dental services and treatment furnished under the pilot program in accordance with authorities on the collection of copayments for medical care of veterans under chapter 17 of title 38, United States Code.(h)Program
			 administration(1)Notice to
			 covered veterans on pilot programIn carrying out the pilot
			 program, the Secretary shall inform all veterans eligible to participate in the pilot program of the services
			 and treatment available under the pilot program.(2)ContractsIn
			 carrying out the pilot program, the Secretary may enter into contracts with
			 appropriate entities for the provision of dental services and treatment under the pilot
			 program. Each such contract shall specify performance standards and metrics and
			 processes for ensuring compliance of the contractor concerned with such
			 performance standards.(i)Reports(1)Preliminary
			 reports(A)In
			 generalNot later than each of one year and three years after the date of the
			 commencement of the pilot program, the Secretary shall submit to the Committee
			 on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of
			 the House of Representatives a report on the pilot program.(B)ContentsEach
			 report under subparagraph (A) shall include the following:(i)A
			 description of the implementation and operation of the pilot program.(ii)The number of
			 veterans receiving services and treatment under the pilot program, and a description
			 of the dental services and treatment furnished to such veterans.(iii)An analysis of
			 the costs and benefits of the pilot program, including a comparison of costs
			 and benefits by location type.(iv)The current
			 findings and conclusions of the Secretary with respect to the pilot
			 program.(v)Such
			 recommendations for the continuation or expansion of the pilot program as the
			 Secretary considers appropriate.(2)Final
			 report(A)In
			 generalNot later than 180 days after the completion of the pilot
			 program, the Secretary shall submit to the Committee on Veterans’ Affairs of
			 the Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the pilot program.(B)ContentsThe
			 report under subparagraph (A) shall include the following:(i)The
			 findings and conclusions of the Secretary with respect to the pilot
			 program.(ii)Such
			 recommendations for the continuation or expansion of the pilot program as the
			 Secretary considers appropriate.4.Program on
			 education to promote dental health in veterans(a)Program
			 required(1)In
			 generalThe Secretary of Veterans Affairs shall carry out a
			 program of education to promote dental health for veterans who are enrolled in
			 the system of patient enrollment of the Department of Veterans Affairs under
			 section 1705 of title 38, United States Code.(2)ConstructionNothing
			 in the program shall be deemed to alter or revise the eligibility of any
			 veteran for dental care under the laws administered by the Secretary.(b)ElementsThe
			 program required by subsection (a) shall provide education for veterans on the
			 following:(1)The association
			 between dental health and overall health and well-being.(2)Proper techniques
			 for dental care.(3)Signs and
			 symptoms of commonly occurring dental issues, including caries.(4)Treatment options
			 for commonly occurring dental issues.(5)Options for
			 obtaining access to dental care, including information on eligibility for
			 dental care through the Department and on purchasing private dental
			 insurance.(6)Options for
			 obtaining low or no-cost dental care, including through dental schools and
			 Federally Qualified Health Centers.(7)Such other
			 matters relating to dental health as the Secretary considers
			 appropriate.(c)Delivery of
			 educational materials(1)In
			 generalThe Secretary shall provide educational materials to
			 veterans under the program required by subsection (a) through a variety of
			 mechanisms, including the following:(A)The availability
			 and distribution of print materials at Department facilities, including medical
			 centers, clinics, Vet Centers, and readjustment counseling centers.(B)The availability
			 and distribution of materials over the Internet, including through webinars and
			 My HealtheVet.(C)Presentations of
			 information, including both small group and large group presentations.(2)Selection of
			 mechanismsIn selecting mechanisms for purposes of this
			 subsection, the Secretary shall select mechanisms designed to maximize the
			 number of veterans who receive education under the program.5.Information on
			 dental services for inclusion in electronic medical records under dental
			 insurance pilot program(a)In
			 generalCommencing not later than 180 days after the date of the
			 enactment of this Act, the Secretary of Veterans Affairs shall expand the
			 dental insurance pilot program established by section 17.169 of title 38, Code
			 of Federal Regulations, to establish a mechanism by which private sector dental
			 care providers may forward to the Department of Veterans Affairs information on
			 dental care furnished to individuals under the pilot program for inclusion in
			 the electronic medical records of the Department with respect to such
			 individuals.(b)Construction
			 with current pilot program requirements(1)In
			 generalNothing in this section shall be construed to revise
			 eligibility for participation in, or the locations of, the pilot program
			 referred to in subsection (a).(2)DurationThe
			 Secretary may continue the pilot program for two years in addition to the
			 duration otherwise provided for the pilot program in section 17.169 of title
			 38, Code of Federal Regulations, if the Secretary determines that the
			 continuation is needed to assess the mechanism required by subsection
			 (a).(3)Voluntary
			 participation in mechanismThe participation in the mechanism
			 required by subsection (a) of an individual otherwise participating in the
			 pilot program shall be at the election of the individual.(c)Inclusion of
			 information on mechanism in reportsEach report to Congress on
			 the pilot program after the date of the commencement of the
			 mechanism required by subsection (a) shall include information on the
			 mechanism, including a current assessment of the feasibility and advisability
			 of using the mechanism to include information on dental care furnished
			 to individuals in the electronic medical records of the Department with respect to
			 such individuals.